     Case 2:17-cv-02349-KJD-VCF Document 423 Filed 09/16/21 Page 1 of 4



 1
 2
 3
 4                                       UNITED STATES DISTRICT COURT
 5                                               DISTRICT OF NEVADA
 6                                                            ***
 7       V5 TECHNOLOGIES, LLC d/b/a COBALT                             Case No. 2:17-cv-02349-KJD-VCF
         DATA CENTERS,
 8                                                                            ORDER GRANTING IN PART
                                                         Plaintiff,           PLAINTIFF’S MOTION FOR
 9                                                                               RECONSIDERATION
                  v.
10
         SWITCH, LTD.,
11
                                                      Defendant.
12
                 Before the Court is Plaintiff’s Motion for Reconsideration/Clarification (ECF #404).
13
     Defendant responded in opposition (ECF #405) and Plaintiff replied (ECF #410). Also before the
14
     Court are Motions to Seal (ECF #363/392) filed by each party. Neither was opposed.
15
                 I.       Legal Standard
16
                 A motion to reconsider a final appealable order is appropriately brought under either Rule
17
     59(e) or Rule 60(b) of the Federal Rules of Civil Procedure. See United States v. Martin, 226
18
     F.3d 1042, 1048 n.8 (9th Cir. 2000). Motions for reconsideration are committed to the discretion
19
     of the trial court. See School Dist. No. 1J. Multnomah Cnty. v. ACandS, Inc., 5 F.3d 1255, 1262
20
     (9th Cir. 1993).
21
                 A Rule 59(e) motion must be filed no later than twenty-eight (28) days following entry of
22
     the final judgment. See Fed. R. Civ. P. 59(e). A motion for reconsideration is treated as a Rule
23
     59(e) motion if it is timely filed within the specified twenty-eight-day period. See Am.
24
     Ironworkers & Erectors Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899 (9th Cir. 2001). 1
25
     Otherwise, the motion is treated as a Rule 60(b) motion for relief from judgment or order. See id.
26
27
28   1
         In 2009, Rule 59 (e) was amended to change the time for filing a Rule 59 (e) motion from ten to twenty-eight days.
     Case 2:17-cv-02349-KJD-VCF Document 423 Filed 09/16/21 Page 2 of 4



 1           A motion for reconsideration is an “extraordinary remedy, to be used sparingly in the
 2   interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of
 3   Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Reconsideration under Rule 59(e) is appropriate
 4   where: (1) the district court is presented with newly discovered evidence or committed clear
 5   error; (2) the initial decision was manifestly unjust; or (3) there is an intervening change in
 6   controlling law. See School Dist. No. 1J., 5 F.3d at 1263.
 7           II.    Analysis
 8           Plaintiff V5 Technologies, LLC d/b/a Cobalt Data Centers (“Cobalt”) seeks
 9   reconsideration of two of the Court’s findings in its order granting in part and denying in part
10   Defendant Switch, LTD.’s (“Switch”) motion for summary judgment. Cobalt asks the Court to
11   reconsider its ruling that “[a]ll references to Switch’s comments regarding Mr. Ballard prior to
12   the 2013 settlement agreement are hereby excluded.” (ECF #394 at 18). Cobalt also asks the
13   Court to reconsider its factual finding that “Zayo’s partnership agreement with Switch that
14   provides the basis for some of Cobalt’s other claims was discovered by Cobalt on June 8, 2012.”
15   Id. at 19.
16           Cobalt and Switch contracted together for a settlement agreement in 2013 after Switch
17   sued Cobalt’s founder Michael Ballard (“Ballard”). The settlement agreement states that
18
             Ballard, together with his past, present and future employees, agents, attorneys,
19           partners, affiliates, representatives, affiliated companies, heirs, successors and
             assigns and the Ballard Affiliated Persons, hereby release any and all claims,
20           causes of action, disputes and damages, including, but not limited to claims of
             abuse of process, unfair competition, antitrust, defamation, or tortious interference
21
             against Switch Related Persons stemming from the actions of Switch or any
22           Switch Related Persons and arising out of the facts related to the Lawsuit or any
             online publications and statements, including, but not limited to those on Twitter
23           and the Website referenced below in Section 7. This release shall remain in full
             effect notwithstanding the discovery or existence of any such additional or
24
             different facts.
25
26   (ECF #206-1 at 176). Based on this agreement, in its summary judgment order, the Court held

27   that references to Switch’s comments prior to the settlement agreement were excluded. Cobalt

28   argues that under the terms of the settlement agreement, the jury may not base its liability finding



                                                     -2-
     Case 2:17-cv-02349-KJD-VCF Document 423 Filed 09/16/21 Page 3 of 4



 1   or award damages based on the pre-settlement statements, but the statements are still admissible
 2   under Rule 404(b) to show motive, intent, the existence of a continuing pattern or scheme, and as
 3   background concerning the nature and character of Switch’s conduct. Switch’s conduct prior to
 4   the settlement agreement was addressed in the settlement agreement and cannot be the basis of
 5   an antitrust claim. However, the Court agrees with Cobalt that while the conduct cannot be the
 6   basis for the cause of action, it may be used for other purposes. The Ninth Circuit has held that
 7   “[a]lthough [a] claim based on the pre-settlement incidents has been satisfied, [plaintiff] is not
 8   prevented from using those incidents as evidence” of a continuing pattern. Dosier v. Miami
 9   Valley Broadcasting Corp., 656 F.2d 1295, 1300 (9th Cir. 1981). The Court’s previous order
10   excluding all references to Switch’s comments regarding Mr. Ballard is amended to clarify that
11   such comments are excluded only as the basis for a claim. They may be admissible to show
12   motive, intent, background information, existence of a continuing pattern or scheme, or other
13   purposes permitted under Rule 404(b).
14          Cobalt also asks the Court to vacate its finding that Cobalt discovered Zayo’s partnership
15   agreement with Switch on June 8, 2012. After further review of the record, there is a dispute of
16   fact regarding when Cobalt discovered Zayo’s partnership agreement with Switch. As such, that
17   factual finding is vacated. However, the record indicates that Cobalt was aware that Zayo could
18   not do business with Cobalt on June 7, 2012. (ECF #209-1, at 95). Cobalt executives believed
19   this was an antitrust violation. Id. Cobalt again discovered that Zayo could not do business with
20   Cobalt due to an exclusivity agreement with Switch in 2013. (ECF #298-9). The discovery of
21   Zayo’s inability to do business with Cobalt, triggering the interference claims, occurred outside
22   the statute of limitations. Therefore, while the finding that Cobalt discovered the existence of
23   Zayo’s partnership agreement with Switch on June 8, 2012 is vacated, the claims still fall outside
24   the statute of limitations. That holding from the Court’s previous order remains intact and the
25   summary judgment granted to Switch for the state tort claims is not impacted.
26          III.    Motions to Seal
27          Also pending before the Court are two motions to seal (ECF #363/392). Cobalt asks the
28   Court to maintain under seal certain information and documents in the summary judgment



                                                     -3-
     Case 2:17-cv-02349-KJD-VCF Document 423 Filed 09/16/21 Page 4 of 4



 1   record. Cobalt provided a table, informing the Court of the type of exhibits sealed, their location
 2   in the docket, and the reason they should be sealed. Switch filed a notice of non-opposition to the
 3   motion. Having reviewed the motion, taking into consideration Switch’s non-opposition, the
 4   Court finds that good cause exists to grant the motion to seal. The documents listed in the table
 5   (ECF #363, at 2–5) shall remain sealed.
 6          Switch’s motion to seal (ECF #392) was also reviewed. In its motion, Switch states that it
 7   has “elected not to pursue the sealing of any of the referenced Exhibits (with the exception of
 8   Exhibit[s 8 and] 55) . . . and instead desires to proceed with solely redacting portions of select
 9   Exhibits in compliance with the Stipulated Protective Order and pursuant to the Redaction
10   Protocol.” (ECF #392, at 5). Finding good cause, and noting that Cobalt did not oppose the
11   motion, the Court grants Switch’s motion to seal. The exhibits mentioned in Switch’s motion
12   (ECF #392, at 5) shall be unsealed or filed in their redacted form as indicated in the motion.
13          IV.     Conclusion
14          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for
15   Reconsideration/Clarification (ECF #404) is GRANTED IN PART.
16          IT IS FURTHER ORDERED that Plaintiff’s Motion to Seal (ECF #363) is GRANTED.
17          IT IS FINALLY ORDERED that Defendant’s Motion to Seal (ECF #392) is
18   GRANTED.
19   Dated this 16th day of September, 2021.
20
                                                   _____________________________
21
                                                    Kent J. Dawson
22                                                  United States District Judge

23
24
25
26
27
28



                                                     -4-
